PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
PARK, CHANRO, et al.
Application No. 15/676,005
Filed: August 14, 2017
Attorney Docket No. IALB257/4014.262100 
:
:
:          DECISION ON REFUND
:           REQUEST
:




This is a decision on the request for refund filed March 23, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund $2,000.00, in regards to the petition decision mailed March 08, 2021, stating that the petition to revive filed August 31, 2020, is unnecessary as the application was not abandoned.
 
In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, the petition fee of $2,000.00, has been refunded to applicant’s deposit account.

Inquiries concerning this decision may be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions